Citation Nr: 9908149	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional office (RO) in Atlanta, 
Georgia.


REMAND

The veteran contends that he has a pschiatric disorder as the 
result of experiences in service.  

The RO requested stressor information from the veteran in 
April 1997.  The veteran answered and returned the PTSD 
questionnaire.  The RO did not forward this information for 
verification by the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) [previously the United States Army 
and Joint Services Environmental Support Group (ESG)]. 

At the Video Hearing, of November 1998, the veteran testified 
that he was on total disability with the Social Security 
Administration (SSA).  These records are not associated with 
the claims folder.  The Court has held that SSA medical 
records may be pertinent in a variety of claims.  Therefore, 
these records should be obtained and associated with the 
claims folder.  

The case is REMANDED to the RO for the following:

1.  The RO should ask the NPRC to provide 
a complete copy of the veteran's military 
personnel folder, to include all orders, 
including unit assignments and 
awards/commendations, generated while he 
was in service.  

2.  The RO should make an attempt to 
corroborate the veteran's stressors.  The 
RO should review the file, including the 
hearing testimony, and prepare a summary 
of all unit information already provided 
by the veteran. This summary and all 
associated documents should be sent to the 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  They should be 
requested to review their records and 
provide any information, which might 
assist in corroborating the veteran's 
alleged stressors.

3.  The RO should obtain a complete copy 
of the veteran's medical records from 
the SSA and associate it with the claims 
folder.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Following completion of these actions and, if the decision 
remains unfavorable, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


